Case: 4:18-cr-00586-RWS-DDN Doc. #: 41 Filed: 05/16/19 Page: 1 of 3 PageID #: 65

                                                                                    I
                                                                                /




                              UNITED STATES DISTRICT COURT                                FILED
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                    MAY 16 2019
                                                                                U. S. DISTRICT COURT
 UNITED STATES OF AMERICA,                           )                     EASTERN DISTRICT OF MO
                                                     )                           ST.LOUIS
 Plaintiff,                                          )
                                                     )
  v.                                                 ) No. S3-4:18 CR 586 RWS
                                                     )
  SIRLUV BOYD,                                       )
                                                     )
  Defendant.                                         )

                            TIDRD SUPERSEDING INDICTMENT

                                           COUNT ONE
        The Grand Jury charges that:

        On or about May 22, 2018, in Saint Louis County, within the Eastern District of

Missouri,

                                              SIRLUV BOYD,

the Defendant herein, knowing he had been convicted previously in a court of law of one or more

crimes punishable by a term of imprisonment exceeding one year, did knowingly and

intentionally possess a firearm which previously traveled in interstate or foreign commerce

. during or prior to being in the Defendant's possession.

        In violation of Title 18, United States Code, Section 922(g)(l ).

                                           COUNT TWO

       The Grand Jury further charges that:

               On or about November 13, 2018, in the City.1 of St. Louis, within the Eastern

District of Missouri,

                                              SIRLUV BOYD,
      Case: 4:18-cr-00586-RWS-DDN Doc. #: 41 Filed: 05/16/19 Page: 2 of 3 PageID #: 66
',;




      the Defendant herein, knowing he had been convicted previously in a court of law of one or more

      crimes punishable by a term of imprisonment exceeding one year, did knowingly and .

      intentionally possess a frrearm· which previously traveled in interstate or foreign commerce

      during or prior to being in the Defendant's possession.,

             In violation 9f Title 18, United States Code, Section 922(g)(l ).

                                              COUNT THREE

           The Grand Jury further charges that:

           On or about November 13 2018, in the City of St. Louis, within the Eastern District of

      Missouri,

                                              SIRLUV BOYD,

      the Defendant herein, did knowingly and intentionally possess with the intent to distribute a

      mixture or substance containing a detectible amount ofN-phenyl-N[l-(2)-(phenylethyl)-4-

      piperodinyl] propanamide, commonly known as fentanyl, a Schedule II controlled substance.

             In violation of Title 21, United States Code, Section 841(a)(l).

                                             COUNT FOUR
           The Grand Jury further charges that:

           On or about November 13 2018, in the City of St. Louis, within the Eastern District of

      Missouri,

                                              SIRLUV BOYD,

      the Defendant herein, did knowingly and intentiona~ly possess with the intent to distribute a

      mixture or substance containing a detectible amount of cocaine base (crack), a Schedule II

      controlled substance.

             In violation of Title 21, United States Code, Section 841(a)(l).
Case: 4:18-cr-00586-RWS-DDN Doc. #: 41 Filed: 05/16/19 Page: 3 of 3 PageID #: 67




                                         COUNT FIVE


     The Grand Jury further charges that:

     On or about November 13, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                        SIRLUV BOYD,

the Defendant herein, did knowingly and intentionally possess a firearm in furtherance of the

drug traffi9ki:og crime named in Counts Three and Four of this Indictment.

       In violation of Title 18, United States Code, Section 924(c).



                                             A TRUE BILL.



                                             FOREPERSON

JEFFREY B. JENSEN
United States Attorney


RODNEYH. HOLMES, #6244551IL
Assistant United States Attorney
